



COURT OF APPEAL FOR ONTARIO

CITATION: Mozas v. Francis, 2019 ONCA 643

DATE: 20190802

DOCKET: C66142

Juriansz, van Rensburg and Paciocco JJ.A.

BETWEEN

John Mozas, Dan Pawliw and Kristina Pearce

Plaintiffs (Respondents)

and

Dr. Robert Francis
, Medcan Health
    Management Inc. and Shaun Francis

Defendants (Respondents/
Appellant
)

AND BETWEEN

Dr. Robert Francis
,
    Medcan Health Management Inc. and Shaun Francis

Plaintiffs by counterclaim (Respondents/
Appellant
)

and

John
    Mozas, Dan Pawliw and Right Health Inc.

Defendants by counterclaim (Respondents)

Ronald Moldaver, Q.C., for Robert Francis

Sinziana Hennig, for Shaun Francis

Gordon Capern and Michael Fenrick, for John Mozas, Dan
    Pawliw and Kristina Pearce

Fredrick Schumann, for Medcan Health Management Inc.

No one appearing for Right Health Inc.

Heard and released orally: June 21, 2019

On appeal from the order of Justice Victoria R.
    Chiappetta of the Superior Court of Justice, dated October 24, 2018.

REASONS FOR DECISION

[1]

The appellant seeks to set aside an order enforcing a settlement. He was
    a fully informed participant in the settlement, acting on legal advice, who
    knowingly entered into the settlement structured in a way he now seeks to
    impugn.

[2]

We see no illegality or impropriety in the enforcement of the
    settlement. We are not persuaded there is any basis to interfere with the
    motion judges decision to enforce the settlement. She considered all the
    arguments, which are repeated here, and gave clear and concise reasons
    rejecting each of them. Nor are we persuaded there is any basis to interfere
    with the scale or quantum of costs she awarded to the other parties.

[3]

The appeal is dismissed and leave to appeal costs is refused. Costs of
    the appeal are awarded to the plaintiffs fixed in the amount of $15,000, to Medcan
    Health Management Inc. in the amount of $5,000, and to Shaun Francis in the
    amount of $1,500, all amounts inclusive of disbursements and applicable taxes.

R.G. Juriansz J.A.

K. van Rensburg J.A.

David M. Paciocco J.A.


